DISSENTING OPINION
Baeber, Judge:
I am unable to concur in the majority opinion.
The Board of General Appraisers found that when “the cloth is held up to the light and looked through it presents a perfectly plain and uniform weave, and no stripes are then distinguishable.” My inspection of the cloth confirms that conclusion.
In addition to this, the evidence quoted in the main opinion demonstrates that all there is to the supposed stripe is “a sheen effect” that appears, grows dim, or disappears according to the position and light in which it is viewed, so that the court in holding, as it apparently does, that the stripe is constant, goes further than the board or the witnesses, one of whom was a technical expert on the subject of weaving.
Webster defines a stripe as—
■ 1. A line, a long narrow division of anything of a different color or structure from the ground; hence any linear variation of color or structure.
2. Weaving: A pattern or cloth with such stripes differently colored, or raised or depressed, from the ground.
Assuming, without conceding, that every stripe produced by the weaving process may constitute woven-figured cloth, I am unable to conclude that the cloth here is woven-figured because I do not find any stripe therein as above defined.
In giving the definition of figure, which of course has a great variety of meanings, Webster uses the following:
A pattern in cloth, or other manufactured article.
*206The Standard Dictionary defines figured, ■
As adorned or marked with figures or designs; having figures upon the surface or wrought into the texture.
Every meaning which I can attribute to the word woven-figured implies that the figure produced by weaving must be constant, persisting in all lights and positions, and not an optical illusion produced by the reflecting or refracting powers of the fabric threads which constitute the supposed figured appearance.
In my opinion the judgment below should be reversed.